DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin et al. US Patent Application Publication 20180151949.
Regarding Claim 1, Lin et al. teaches a remote key (Figs. 1-9) comprising: 
an electronic wiring arrangement (50 Figs. 2, 8, 9 Par. 0025) for generating and processing signals (Par. 0025); 
a first antenna (40 Figs. 2, 8, 9 Par. 0024) for transmitting and/or receiving the signals (Par. 0025); 

a housing (30 Figs. 2, 8, 9 Par. 0022) in which the wiring carrier, the first antenna and the electronic wiring arrangement are arranged (Par. 0024); and 
a second antenna (60 Figs. 2-4 8, 9 Par. 0026).
Regarding Claim 2, Lin et al. teaches wherein the first antenna and the second antenna are inductively coupled (Par. 0032, 0033, 0036).
Regarding Claim 3, Lin et al. teaches wherein at least one of the first antenna and the second antenna are external loop antennas (60 Figs. 2-4 8, 9).
Regarding Claim 4, Lin et al. teaches wherein the second antenna features a metal coating (Par. 0029) on a plastic part (Par. 0023) of the housing or at least one coating on at least one plastic part (Par. 0023, 0029).
Regarding Claim 5, Lin et al. teaches wherein the second antenna is a metal part (Par. 0029, 0041) or features at least one metal part (Par. 0029, 0041).
Regarding Claim 6, Lin et al. teaches wherein the metal part is a housing part (Figs. 7-9 Par. 0041).
Regarding Claim 7, Lin et al. teaches wherein the metal part(s) of the second antenna are embedded or inserted in one or more plastic parts of the housing (Figs. 2-4 8, 9 Par. 0023, 0029, 0041).
Regarding Claim 8, Lin et al. teaches wherein the external loop antenna features a slot (66 Figs. 2-4 8, 9 Par. 0027, 0038).
Regarding Claim 9, Lin et al. teaches wherein the housing features an upper side, a lower side and side areas and that the second antenna is essentially to be arranged in the side areas (60 arranged on side areas as seen in Figs. 2, 5, 6, 8, 9).
Regarding Claim 10, Lin et al. teaches wherein the remote key features buttons for operation (92 Fig. 7 Par. 0041).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sung et al. US Patent Application Publication 2017/0352943 discloses an electronic device for transmitting and receiving a signal of a certain frequency by using a plurality of antennas.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M BOUIZZA whose telephone number is (571)272-6124. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL M BOUIZZA/Examiner, Art Unit 2845   

/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845